DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-25 of U.S. Application No. 16/173648 filed on 10/29/2018  have been examined. 


Claim Rejections - 35 USC § 112(d) or Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the following, a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 23 is/are  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 23 depends on itself.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-7 and 13-25 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levinson et al. [US 2017/0123419 A1], hereinafter referred to as Levinson.
 	As to Claim 1, 24 and 25, Levinson discloses a method, comprising: receiving, from a phase coherent Light Detection and Ranging (LIDAR) monopulse component of a vehicle, a group of LIDAR data points collectively capturing a plurality of points in an area of an environment of the vehicle ([see at least 0103]), each of the LIDAR data points of the group indicating a corresponding range and a corresponding velocity for a corresponding one of the points in the environment, and each being generated based on a corresponding sensing event of the phase coherent LIDAR monopulse component ([see at least 0103]), wherein the corresponding sensing events of the phase coherent LIDAR monopulse component each comprise a first receiver sensing event at a first receiver of the phase coherent LIDAR monopulse component and a second receiver sensing event at a second receiver of the phase coherent LIDAR monopulse component t([see at least 0105]); determining that a subgroup, of the LIDAR data points of the group, corresponds to an object of a particular classification ([see at least 0103]), the determining based on both: the corresponding ranges for multiple of the LIDAR data points of the subgroup ([see at least 0104]), and the corresponding velocities for multiple of the LIDAR data points of the subgroup ([see at least 0105]); and adapting autonomous control of the vehicle based on determining that the subgroup corresponds to the object of the particular classification ([see at least 0105]).  

As to Claim 2, Levinson discloses a method, further comprising: determining at least one instantaneous velocity of the object based on at least one of the corresponding velocities of the subgroup, wherein the at least one of the corresponding velocities of the subgroup is utilized in determining the at least one instantaneous velocity of the object based on the determining that the subgroup corresponds to the object;  55Attorney Docket No. ZU828-18015 wherein adapting autonomous control of the vehicle is further based on the at least one instantaneous velocity ([see at least 0062]).  

As to Claim 3, Levinson discloses a method, wherein determining the at least one instantaneous velocity based on the at least one of the corresponding velocities of the subgroup comprises determining the at least one instantaneous velocity based on a function of a plurality of the corresponding velocities of the subgroup ([see at least 0062]). 

As to Claim 4, Levinson discloses a method, wherein adapting autonomous control of the vehicle based on the at least one instantaneous velocity comprises: determining at least one candidate trajectory of the object based on the at least one instantaneous velocity; and adapting autonomous control of the vehicle based on the at least one candidate trajectory ([see at least 0062]).  

As to Claim 5, Levinson discloses a method, wherein determining the at least one candidate trajectory of the object based on the at least one instantaneous velocity comprises: adapting a previously determined velocity, for the object, based on the at least one instantaneous velocity; and determining the at least one candidate trajectory of the object based on the adaptation of the previously determined velocity ([see at least 0062]).  

As to Claim 6, Levinson discloses a method,  wherein determining the at least one instantaneous velocity based on the at least one of the corresponding velocities of the subgroup comprises: selecting an instantaneous velocity determination technique, from a plurality of candidate instantaneous velocity determination techniques, based on the instantaneous velocity determination technique being assigned to the particular classification; and using the selected instantaneous velocity determination technique in determining the at least one instantaneous velocity ([see at least 0061, 0079, 0105 and 0108]).  

As to Claim 7, Levinson discloses a method, wherein determining the at least one instantaneous velocity based on the at least one of the corresponding velocities of the subgroup comprises: 56Attorney Docket No. ZU828-18015 selecting an instantaneous velocity determination technique, from a plurality of candidate instantaneous velocity determination techniques, based on a quantity of the corresponding velocities of the subgroup; and using the selected instantaneous velocity determination technique in determining the at least one instantaneous velocity ([see at least 0061, 0079, 0105 and 0108]).  

As to Claim 13, Levinson discloses a method, wherein each of the LIDAR data points of the group further indicate a corresponding intensity, and wherein determining that the subgroup of the LIDAR data points of the group corresponds to the object of the particular classification is further based on the corresponding intensities for multiple of the LIDAR data points of the subgroup ([see at least 0103]).  

As to Claim 14, Levinson discloses a method, further comprising: receiving, from the phase coherent LIDAR monopulse component immediately prior to receiving the group, a prior group of prior LIDAR data points that collectively capture a plurality of the points in the area of the environment of the vehicle, each of the prior LIDAR data points of the prior group indicating a corresponding prior range and a corresponding prior velocity for the corresponding points in the environment, and each being generated based on a prior corresponding sensing event of the phase coherent LIDAR monopulse component; wherein determining that the subgroup, of the LIDAR data points of the group, corresponds to the object of the particular classification is further based on both: the corresponding prior ranges for multiple of the prior LIDAR data points, and the corresponding prior velocities for multiple of the prior LIDAR data points ([see at least 0103]).  

As to Claim 15, Levinson discloses a method,, wherein determining that the subgroup, of the LIDAR data points of the group, corresponds to the object of the particular classification comprises: processing the LIDAR data points of the group using a trained machine learning model; generating, based on processing of the LIDAR data points of the group using the trained machine learning model, an output that indicates that the subgroup has the particular classification; and determining that the subgroup corresponds to the object having the particular classification based on the output indicating that the subgroup has the particular classification  ([see at least 0103]).  

As to Claim 16, Levinson discloses a method, wherein the output indicates, for each of a plurality of spatial regions of the LIDAR data points of the group, a corresponding probability that the corresponding spatial region has the particular classification, and  58Attorney Docket No. ZU828-18015 wherein determining that the subgroup corresponds to the object having the particular classification based on the output indicating that the subgroup has the particular classification comprises: determining a set of one or more of the spatial regions based on the corresponding probabilities of the spatial regions of the set each satisfying a threshold; and determining the subgroup based on the subgroup corresponding to the set of the one or more of the spatial regions ([see at least 0103]).  

As to Claim 17, Levinson discloses a method, wherein the spatial regions indicated by the output each correspond to either: a corresponding one of the LIDAR data points of the group, or a corresponding unique grouping of two or more of the LIDAR data points of the group ([see at least 0103]).  

As to Claim 18, Levinson discloses a method,  wherein the output indicates, for each of a plurality of spatial regions of the LIDAR data points of the group, a corresponding first probability that the corresponding spatial region has the particular classification and a corresponding additional probability that the corresponding spatial region has a distinct particular classification, and wherein determining that the subgroup corresponds to the object having the particular classification based on the output indicating that the subgroup has the particular classification comprises: determining a set of one or more of the spatial regions based on the corresponding probabilities of the spatial regions of the set each satisfying a threshold; and determining the subgroup based on the subgroup corresponding to the set of the one or more of the spatial regions ([see at least 0103]).  

As to Claim 19, Levinson discloses a method,  further comprising: determining that an additional subgroup of the LIDAR data corresponds to an additional object having the distinct particular classification based on:  59Attorney Docket No. ZU828-18015 determining an additional set of one or more of the spatial regions based on the corresponding additional probabilities of the spatial regions of the additional set each satisfying a threshold; and determining the additional subgroup based on the additional subgroup corresponding to the additional set of the one or more of the spatial regions; wherein adapting autonomous control of the vehicle is further based on determining that the additional subgroup corresponds to the additional object having the distinct particular classification  ([see at least 0103]).  

As to Claim 20, Levinson discloses a method, wherein adapting autonomous control of the vehicle based on determining that the subgroup corresponds to the object of the particular classification comprises altering at least one of: a velocity of the vehicle, or a direction of the vehicle ([see at least 0062]).  

As to Claim 21, Levinson discloses a method, wherein adapting autonomous control of the vehicle based on determining that the subgroup corresponds to the object of the particular classification comprises: determining a pose of the object based on the LIDAR data points of the subgroup; and adapting autonomous control based on the pose of the object and based on the particular classification of the object ([see at least 0062]).  

As to Claim 22, Levinson discloses a method, wherein adapting autonomous control of the vehicle based on determining that the subgroup corresponds to the object of the particular classification comprises: determining that the object is mobile based on the particular classification; determining a pose of the object based on the LIDAR data points of the subgroup; determining, in response to determining that the object is mobile, at least one candidate trajectory for the object based on the pose of the object; and adapting autonomous control of the vehicle based on the at least one candidate trajectory  ([see at least 0062]).  

As to Claim 23, Levinson discloses a method, further comprising:  60Attorney Docket No. ZU828-18015 determining an instantaneous velocity of the object based on the LIDAR data points of the subgroup; wherein determining the at least one candidate trajectory for the object is further based on the instantaneous velocity of the object ([see at least 0062]).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 8-12  are rejected under 35 U.S.C. 103(a) as being unpatentable over Levinson, in view of Brienza et al. [US 3,987,297 A1], hereinafter referred to as Brienza.
	As to claims 8, Levinson discloses all of the limitations of claim 1 as stated above. Levinson does not explicitly disclose wherein a corresponding angle is defined for each of the LIDAR data points of the group, and wherein the corresponding angles are each defined to a degree that is less than a beam-width of corresponding optical output, from a laser of the phase coherent LIDAR monopulse component, that resulted in the corresponding sensing event based on which the LIDAR data point is generated. However Brienza wherein a corresponding angle is defined for each of the LIDAR data points of the group, and wherein the corresponding angles are each defined to a degree that is less than a beam-width of corresponding optical output, from a laser of the phase coherent LIDAR monopulse component, that resulted in the corresponding sensing event based on which the LIDAR data point is generated ([see at least column 7, lines 23-60 and Fig. 5]). Both Levinson and Brienza both illustrate methods of using optical sensors. Brienza on the other hand teaches the optical sensor is monopulse component.
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the system of Levinson, to incorporate monopulse optical sensor, as taught by Brienza, for the purpose of providing a low cost wide sensing optical sensor.


As to Claim 9, Levinson discloses a method, further comprising generating a corresponding angle for each of the LIDAR data points of the group, wherein generating a given corresponding angle, of the corresponding angles, for a given LIDAR data point of the LIDAR data points comprises: generating the given corresponding angle based on comparing: first data from the first receiver sensing event for the corresponding sensing event of the given LIDAR data point, and second data from the second receiver sensing event for the corresponding sensing event of the given LIDAR data point ([see at least column 7, lines 23-60 and Fig. 5]).

As to Claim 10, Levinson discloses a method, wherein comparing the first data and the second data comprises comparing one or both of: phase differences between the first data and the second data, and amplitude differences between the first data and the second data ([see at least column 7, lines 23-60 and Fig. 5]).

As to Claim 11, Levinson discloses a method, wherein the first data and the second data are each a respective time varying intermediate frequency waveform, or a respective range-Doppler image ([see at least column 7, lines 23-60 and Fig. 5]).

As to Claim 12, Levinson discloses a method, wherein each of the LIDAR data points of the group is a corresponding super-resolution LIDAR data point constructed based on combining first data from the first receiver sensing event of the corresponding sensing event and second data from the second receiver sensing event of the corresponding sensing event  ([see at least column 7, lines 23-60 and Fig. 5]).



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668